UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1993


In re: TERRON GERHARD DIZZLEY,

                    Petitioner.



                           On Petition for Writ of Mandamus
                               (No. 8:19-cv-02665-JD)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terron Gerhard Dizzley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terron Gerhard Dizzley petitions for a writ of mandamus seeking an order assigning

him to a specific prison dormitory and directing prison officials to provide him certain

medical treatment. We conclude that Dizzley is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires,” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted), and mandamus may not be used as a substitute for appeal, In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). *

       The relief sought by Dizzley is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




       *
         Before Dizzley filed the subject petition, the district court accepted the magistrate
judge’s recommendation and denied relief on Dizzley’s 42 U.S.C. § 1983 action in which
he alleged that Defendants violated his constitutional rights by placing him in unsanitary
and dangerous living conditions in retaliation for filing of grievances. Dizzley’s appeal of
the district court’s order is currently pending in this court. No. 21-7270, Dizzley v. Pate.

                                              2